Title: To George Washington from Brigadier General Samuel Holden Parsons, 24 June 1780
From: Parsons, Samuel Holden
To: Washington, George



Dear General,
Hartford June 24th 1780

I did not call at Westpoint on my Way to this place as I thought it of Importance to be with the assembly before the End of their Session; in which I was disappointed the Session being over. I immediately waited on the Governor and Council: and find the assembly have order’d One Thousand five Hundred Men for the Continental Army and apportion’d this Number to the Towns; Two Thousand five Hundred Militia for three months and the Two State Regiments, about one Thousand, to join the Army; and have voted the supplies requir’d: I urg’d the Necessity of Altering this system and filling the Continental Army and believe I have convinced the Council of the Propriety and necessity of it and

the Governor and members of Council, now present, are of opinion the propos’d alteration will be made at the meeting of a full Council, which will be next Thursday. from present appearances I am induc’d to believe most of the men now orderd will be procured in Season; I dont remember to have seen the Inhabitants of this State so much ala[r]med since the Loss of Ticonderoga as at present: I shall not indeavor to Calm their Fears: whilst they continue I beleive great Exertions To furnish Men and Provisions will Continue to be made. Some Difficulty will arise unless your Excellency can remove it: about Two Hundred of the Recruits for the Continental Army are orderd to be drafted from the Troops of Horse: it will be so exceedingly disgustful to these Men to serve in the Infantry that I fear they will not obey the order; if they can be orderd to join the Dragoons their objections are at an end; some of them are well equip’d with Arms: Horses and accoutrements, and may be as useful as our own Horse, and perhaps may occasionally serve as dismounted Dragoons. I wish to receive your Instructions on this Subject—The Committee of Congress not having sufficient Powers to order any part of the navy into the Sound could give me no Directions on that Subject; but assurd me they would immediately apply to Congress that such Powers may be lodged with you, if any thing can be effected by such movment in the present State of the Enemy: I shall hope for your Excellency’s order for the Purpose And Directions to General Howe to furnish Two or three Hundred Men, which I conceive will be sufficient with such aid as can be readily collected here.
I shall proceed to the eastern part of the State to Morrow and use every Exertion in my power to procure the necessary Number of men and supplies as speedily as possible; and shall be at Danbury in a Week. I am with the greatest Respect yr Excellencys Obedt Servt

Saml H. Parsons

